Exhibit 10.3

 

SIXTH AMENDMENT TO LEASE AGREEMENT

 

This Sixth Amendment to Lease Agreement (this “Sixth Amendment”) is made and
entered into as of the 27th day of June, 2018, by and between PARAGON CENTRE
HOLDINGS, LLC,  a Kentucky limited liability company (“Landlord”), and TEXAS
ROADHOUSE HOLDINGS LLC, a Kentucky limited liability company (“Tenant”).

 

WITNESSETH THAT:

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
December 11, 2012, as amended by that certain First Amendment to Lease dated
January 10, 2013, as further amended by that certain Second Amendment to Lease
dated February 11, 2015, as further amended by that certain Third Amendment to
Lease dated January 25, 2016, as further amended by that certain Fourth
Amendment to Lease Agreement (the “Fourth Amendment”) dated January 13, 2017,
and as further amended by that certain Fifth Amendment to Lease Agreement
dated  November 2, 2018 (collectively, the “Lease) for the lease of Suites 140,
150, 200, 250, 300, 305, 320, 410, 420 and 430 collectively containing
approximately 38,423 square feet of rentable space (the “Existing Premises”)
within that certain building commonly known as One Paragon Centre (the
“Building”);

 

WHEREAS, subject to the terms and conditions of this Sixth Amendment, Tenant
desires to lease additional space known as Suite 400 containing approximately
5,894 square feet of rental space within the Building (the “Suite 400 Expansion
Premises”); and

 

WHEREAS, Landlord and Tenant desire to amend certain terms and conditions of the
Lease and evidence their agreements and other matters by means of this Sixth
Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereby agree as follows:

 

1.        Expansion.  Subject to the terms and conditions of this Sixth
Amendment, commencing retroactively as of May 1, 2018 and continuing thereafter
for the duration of the Term of the Lease (as the same may be extended), (i)
Landlord agrees to lease and Tenant agrees to accept in its "AS IS WHERE IS"
condition, the Suite 400 Expansion Premises; (ii) Paragraph 2.1 of the Lease
shall be amended to include the Suite 400 Expansion Premises and the total
rentable square footage of the Existing Premises, as expanded by the Suite 400
Expansion Premises, shall be approximately 44,317 square feet; (iii) the
Premises under the Lease shall mean the Existing Premises, as expanded by the
Suite 400 Expansion Premises; (iv) the Term for the Suite 400 Expansion Premises
shall be coterminous with the remainder of the Existing Premises (including the
existing one (1) five (5) year renewal option set forth in Section 5 of the
Fourth Amendment); (v) Paragraph 3.1 of the Lease is hereby





1

--------------------------------------------------------------------------------

 



amended to state that Tenant's obligation to pay Base Rent and Tenant's Prorata
Share of Operating Expenses for the Suite 400 Expansion Premises commences
retroactively as of May 1, 2018; (vi) Paragraph 3.2 of the Lease is hereby
amended to state that Tenant's obligation to pay Tenant's Prorata Share of
Operating Expenses for the Suite 400 Expansion Premises commences retroactively
as of May 1, 2018; (vii) Article I and Paragraph 3.2 of the Lease are hereby
amended to provide that the “Base Year” for purposes of the Suite 400 Expansion
Premises and Tenant's Prorata Share of Operating Expenses for the Suite 400
Expansion Premises shall be calendar year 2011; and (viii) in the event Tenant
elects to exercise its renewal option granted under the Lease in accordance with
the terms and conditions of Section 5 of the Fourth Amendment, then Base Rent
for the Suite 400 Expansion Premises shall increase annually by two percent
(2%).

 

2.        Base Rent.

 

(a)       Notwithstanding anything to the contrary contained in the Lease,
commencing retroactively as of May 1, 2018 and continuing thereafter for the
duration of the Term (as the same may be extended), Tenant covenants and agrees
to pay to Landlord, without notice or demand, on the first (1st) day of each
month in advance, Base Rent for the Suite 400 Expansion Premises in accordance
with the following schedule:

 

Period

    

Per Sq. Ft.

    

Annual Base Rent

 

5/1/18   –   8/28/18

 

$

19.99 

 

$

117,821.06*

 

8/29/18 – 12/31/18

 

$

21.74 

 

$

128,135.56*

 

1/1/19   – 12/31/19

 

$

22.17 

 

$

130,669.98 

 

1/1/20   – 12/31/20

 

$

22.61 

 

$

133,263.34 

 

1/1/21   – 12/31/21

 

$

23.06 

 

$

135,915.64 

 

1/1/22   – 12/31/22

 

$

23.52 

 

$

138,626.88 

 

1/1/23   – 12/31/23

 

$

23.99 

 

$

141,397.06 

 

1/1/24   – 12/31/24

 

$

24.47 

 

$

144,226.18 

 

1/1/25   – 12/31/25

 

$

24.96 

 

$

147,114.24 

 

 

*annualized

 

(b)       Notwithstanding the foregoing, except as otherwise expressly set forth
herein, all other rent due and payable to Landlord from Tenant, including,
without limitation, Base Rent for the Existing Premises (i.e., Suites 140, 150,
200, 250, 300, 305, 320, 410, 420 and 430) and Tenant’s Prorata Share of
Operating Expenses for the Existing Premises and the Suite 400 Expansion
Premises shall be paid in accordance with the terms and conditions of the Lease,
as amended by this Sixth Amendment.

 

3.        Parking.  Landlord and Tenant agree that effective retroactively as of
May 1, 2018, Section 11.13 of the Lease shall be amended to state that Tenant’s
occupancy of the Existing Premises, as expanded by the Suite 400 Expansion
Premises, shall include the use of up to one hundred seventy-seven (177) parking
spaces (based on a ratio of 4.0 parking spaces per 1,000 rentable





2

--------------------------------------------------------------------------------

 



square feet) which shall be used in common with other tenants, invitees and
visitors of the Building.

 

4.        Miscellaneous.

 

(a)       All capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Lease.

 

(b)       This Sixth Amendment shall not be valid and binding on Landlord and
Tenant unless and until it has been completely executed by and delivered to both
parties.

 

(c)       EXCEPT AS expressly amended and modified hereby, the Lease shall
otherwise remain in full force and effect according to its terms and shall inure
to the benefit of and shall be binding upon the parties hereto and their
respective permitted successors and assigns; the parties hereto hereby ratifying
and confirming the same. To the extent of any inconsistency between the Lease
and this Sixth Amendment, the terms of this Sixth Amendment shall control as to
the subject matter covered herein.

 

(d)       This Sixth Amendment may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same instrument.  This Sixth Amendment shall be binding on the parties when
executed and delivered by the parties to one another by facsimile and/or other
electronic transmission.

 

—Signatures Appear on Following Page—

 





3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have duly executed this Sixth
Amendment as of the date and year first above written.

 

/

 

 

 

 

LANDLORD:

 

TENANT:

 

 

 

 

PARAGON CENTRE HOLDINGS, LLC,

 

TEXAS ROADHOUSE HOLDINGS LLC,

a Kentucky limited liability company

 

a Kentucky limited liability company

 

 

 

 

 

 

By:

Texas Roadhouse, Inc., a Delaware corporation, its Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ David W. Nicklies

 

By:

/s/ Tonya Robinson

 

David W. Nicklies, Manager

 

 

Tonya Robinson, CFO

 

4

--------------------------------------------------------------------------------